DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Romania on 13 May 2020. It is noted, however, that applicant has not filed a certified copy of the A/10023/2020 application as required by 37 CFR 1.55.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 18 January 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C. §§ 102 and 103 have been withdrawn.

Allowable Subject Matter
5.	Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, as amended by Applicant, distinguishes over the previously cited prior art.  The closest prior art discovered is the combination of Palo (US-2021/0097661), Zamfir (US-2010/0321537), Schnabel (US-2021/0085238), Barton (US-11,068,141), Ciftci (US-2021/0209388), Park (US-2020/0242774), and Wang (US-2020/0151503).  However, none of the prior art references cited above, nor any other references discovered by Examiner, fully teach claim 1, either singly or in an obvious combination.  Therefore, claim 1 distinguishes over the prior art.
Independent claims 10 and 18 each distinguish over the prior art for the reasons set forth above with respect to claim 1.  Claims 2-7, 9 and 11-21 each distinguish over the prior art at least due to their respective dependencies.
Claims 1-7 and 9-21 each distinguish over the prior art and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-7 and 9-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616